Prospectus supplement August 29, 2012 Putnam VT Equity Income Fund Prospectuses dated April 30, 2012 The sub-section Your fund's management in the section Fund summary or Fund summaries is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment Advisor Putnam Investment Management, LLC Portfolio Manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2012 Assistant Portfolio Manager Walter Scully, Analyst, assistant portfolio manager of the fund since 2012 The table containing biographical information of the portfolio managers of Putnam VT Equity Income Fund in the sub-section Portfolio managers in the section Who oversees and manages the funds? or Who oversees and manages the fund? is deleted in its entirety and replaced with the following disclosure: Portfolio managers Joined fund Employer Positions over past five years Darren Jaroch 2012 Putnam Management Portfolio Manager 1999 – Present Walter Scully 2012 Putnam Management Analyst 1996 – Present HV-6494 276882 8/12
